Citation Nr: 1036141	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  08-31 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for malaria.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to July 1968.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a September 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran failed to report for a Board hearing at the RO which 
was scheduled to be conducted in July 2010.  He has offered no 
explanation as to why he was unable to appear and he has since 
made no request for another hearing.  Accordingly, the Board will 
proceed to a decision on this appeal as if the hearing request 
had been withdrawn.  See 38 C.F.R. § 20.704(d) (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The RO initially denied a claim for service connection for 
malaria in a November 1970 rating decision.  The Veteran did not 
appeal that decision and it became final.  

Private treatment records received in 2007 do not reflect any 
treatment for malaria; however, on his October 2008 VA Form 9, 
the Veteran stated that he has had recurrences of malaria many 
times since returning from service, and that his private 
physician had recently seen him for another recurrence, and sent 
him to an infectious disease specialist, who prescribed medicine 
to rid him of the pathogens which caused malaria.  There is no 
indication that the RO attempted to obtain those records.  Such 
records could be relevant to the claim.

VA must provide some limited assistance to claimants seeking to 
reopen a previously denied claim, even before the claim is 
reopened.  Such assistance includes document gathering in 
accordance with 38 C.F.R. § 3.159(c)(1)-(3) (2009).  See 
Paralyzed Veterans of America v. Secretary of Veterans Affairs, 
345 F.3d 1334, 1341 (Fed. Cir. 2003).  

Accordingly, the case is REMANDED for the following actions:

1.  After the Veteran signs the appropriate 
releases, make all reasonable efforts to 
obtain the private records from his private 
physician, Dr. R.S.F., and the infectious 
disease specialist identified by the Veteran 
on his VA Form 9.  

2.  Thereafter, readjudicate the claim.  If 
the evidence obtained in response to Item 1 
results in the claim being reopened, conduct 
any additional evidentiary development that 
is warranted.  

If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, he and 
his representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  The 
case should then be returned to the Board for 
further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


